Citation Nr: 1743681	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a degenerative joint disease/arthritis (also referred to herein as "DJD") of the knees. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to September 1971 in the United States Army, with combat service in the Republic of Vietnam.  He is a recipient of the Combat Infantryman badge and the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for bilateral leg disabilities, which has been understood encompass DJD of the knees.  The Agency of Original Jurisdiction (AOJ) for the Veteran's claim is now the RO in North Little Rock, Arkansas.

This case was previously before the Board in July 2014, at which time the Board adjudicated several issues and remanded the matter currently on appeal for additional evidentiary and procedural development. 

In May 2016, the Board issued a decision denying the issues on appeal.  The Veteran appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order granting a Joint Motion for Remand (Joint Remand), vacating the Board's May 2016 decision, and remanding the matters for actions consistent with the Joint Motion for Remand.  The matter now returns before the Board for appellate review.

The Veteran passed away in February 2017.  Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in April 2017.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

The appellant has not raised any issues regarding VA's duty to notify or assist.  As the instant decision grants service connection for the bilateral DJD of the knees, which is a complete grant of the issues on appeal, no further discussion of VA's duties to notify and assist is necessary.


FINDINGS OF FACT

1.  The Veteran died in February 2017; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claims to completion.

2.  The Veteran's bilateral knee degenerative joint disease (DJD) is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral knee DJD has been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran experienced bilateral knee disabilities that were the direct result of a shrapnel injury and multiple jumps from a helicopter during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Degenerative joint disease, as arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  In this regard, the record shows that the Veteran incurred a shrapnel wound in service and that he is currently service-connected for a scar stemming from this wound.  

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In his December 2002 claim for benefits, the Veteran reported that he injured his legs during multiple helicopter jumps while serving in Vietnam.  In July 2009 he also claimed his injuries were due to a service-connected shrapnel wound residual.  The Veteran's service and medical records are incorporated within the Veteran's claims file. 

As noted above, the issue has been the subject of a February 2017 Joint Motion following the Board's May 2016 decision.  In this case, the Joint Motion addressed only the limited matter of service connection for the Veteran's bilateral knee DJD in conjunction with the application of 38 U.S.C. § 1154(b) applicable to combat Veteran's.  As the Joint Remand did not appear to contest the Board's decision as to the denial of service connection for peripheral arterial disease of the bilateral lower extremities. Indeed, aside from the characterization of the issue, the JMR did not otherwise touch on this aspect of the appeal.  As such service connection for that aspect of the issue remains denied.   

Rather, the contents of the JMR specifically focus on ". . . the extent that section 1154(b) allows Appellant to establish that he incurred DJD during service as a result of his in-service helicopter jumps, the Board should also address whether he is entitled to presumptive service connection pursuant to 38 C.F.R. § 3.303(b) as DJD is a chronic condition as defined under 38 C.F.R.§ 3.309(a)."  

In regard to DJD, the parties did mutually agree that 38 U.S.C. § 1154(b) is enough to establish an in-service injury due to combat unless there is clear and convincing evidence to the contrary. Specifically, the JMR states: 

Here, the Board found that Appellant was a combat veteran, Record (R.) at 3, and that he incurred an injury in service, R. at 6. However, the Board found that Appellant's bilateral leg disorder did not manifest itself in service. R. at 4, 7. As this is precisely the error contemplated by Reeves because section 1154(b) allows a combat veteran to show that 'he incurred the disability itself while in service,' remand is warranted for the Board to apply 38 U.S.C. § 1154(b). Reeves, 682 F.3d at 999. 

In the initial decision, the Board considered the Veteran's combat service, but found that the evidence weighed against the Veteran's claim.  However, in light of the mutually agreed upon analysis of the facts and law applicable to this specific case by the parties to the JMR , the Board finds that service connection for bilateral knee DJD is warranted based on the law of the case.   


ORDER

Entitlement to service connection for a degenerative joint disease/arthritis ("DJD") of the knees is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


